Case 21-10327-elf   Doc 71-24 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                       Exhibit F: Schedule D Page 1 of 3




                         Exhibit“F”
                                       
                                       
                                       
                                       
                                       
                                       
                                       
                                       
                                       
                                       
         
                 Case
                  Case21-10327-elf
                       21-10327-elf   Doc
                                        Doc42     FiledFiled
                                              71-24     03/16/21   Entered
                                                             04/07/21       03/16/21
                                                                       Entered       13:13:09
                                                                                 04/07/21       DescDesc
                                                                                          17:04:33   Main
                                                  Document
                                             Exhibit F: SchedulePage  1 of 22 of 3
                                                                  D Page
     Fill in this information to identify the case:

     Debtor name          Lewisberry Partners, LLC

     United States Bankruptcy Court for the:            EASTERN DISTRICT OF PENNSYLVANIA

     Case number (if known)              21-10327-ELF
                                                                                                                                            Check if this is an
                                                                                                                                                 amended filing

    Official Form 206D
    Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
    Be as complete and accurate as possible.
    1. Do any creditors have claims secured by debtor's property?
            No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
            Yes. Fill in all of the information below.
     Part 1:      List Creditors Who Have Secured Claims
                                                                                                                       Column A                    Column B
     2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
     claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                                   that supports this
                                                                                                                       Do not deduct the value     claim
                                                                                                                       of collateral.

     2.1
            Loan Funder LLC, Series
            7693                                          Describe debtor's property that is subject to a lien              $8,600,000.00            $5,330,060.00
            Creditor's Name                               Real estate lender
            645 Madison Avenue
            Floor 19
            New York, NY 10022
            Creditor's mailing address                    Describe the lien
                                                          Mortgage
                                                          Is the creditor an insider or related party?
                                                           No
            Creditor's email address, if known             Yes
                                                          Is anyone else liable on this claim?
            Date debt was incurred                         No
            6/26/2019                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
            Last 4 digits of account number

            Do multiple creditors have an                 As of the petition filing date, the claim is:
            interest in the same property?                Check all that apply
             No                                           Contingent
             Yes. Specify each creditor,                  Unliquidated
            including this creditor and its relative
            priority.                                      Disputed

     2.2    Powerco, Inc.                                 Describe debtor's property that is subject to a lien                  $14,350.00               $48,615.84
            Creditor's Name                               Avant wheel loader
            12 Route 173
            Clinton, NJ 08809
            Creditor's mailing address                    Describe the lien

                                                          Is the creditor an insider or related party?
                                                           No
            Creditor's email address, if known             Yes
                                                          Is anyone else liable on this claim?
            Date debt was incurred                         No
            10/28/2020                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
            Last 4 digits of account number

            Do multiple creditors have an                 As of the petition filing date, the claim is:
            interest in the same property?                Check all that apply



    Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 2
    Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
         
                 Case
                  Case21-10327-elf
                       21-10327-elf   Doc
                                        Doc42     FiledFiled
                                              71-24     03/16/21   Entered
                                                             04/07/21       03/16/21
                                                                       Entered       13:13:09
                                                                                 04/07/21       DescDesc
                                                                                          17:04:33   Main
                                                  Document
                                             Exhibit F: SchedulePage  2 of 23 of 3
                                                                  D Page
     Debtor       Lewisberry Partners, LLC                                                          Case number (if known)         21-10327-ELF
                  Name

            No                                            Contingent
            Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative        Disputed
           priority.




                                                                                                                             $8,614,350.0
     3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    0

     Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
     List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
     assignees of claims listed above, and attorneys for secured creditors.

     If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
             Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                                   you enter the related creditor?   account number for
                                                                                                                                                     this entity
            Loan Funder, LLC
            c/o Jonathan L. Hornik, Esq.                                                                      Line   2.1
            LaRocca, Hornik, Rosen & Greenberg
            83 South Street #302
            Freehold, NJ 07728

            William E. Miller, Esq.
            FRIEDMAN VARTOLO, LLP                                                                             Line   2.1
            85 Broad Street, Suite 501
            New York, NY 10004




    Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
    Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
